Case: 20-10344     Document: 00515866902         Page: 1     Date Filed: 05/18/2021




                                   REVISED

              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10344                          May 18, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   Valerie Jackson,

                                                           Plaintiff—Appellant,

                                       versus

   Lupe Valdez; Marian Brown; Dallas County, Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-2935


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          We withdraw our previous opinion, issued March 29, 2021, and issue
   this revised opinion in its place. Valerie Jackson is a transgender woman who
   sued Dallas County, Texas, and its employees for violating her constitutional
   rights related to her gender identity. Pursuant to Federal Rule of Procedure


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10344      Document: 00515866902          Page: 2    Date Filed: 05/18/2021




                                    No. 20-10344


   54(b), she appeals the district court’s denial of her motion for recusal and the
   Rule 12(b)(6) dismissal of Dallas County and Sheriffs Lupe Valdez and
   Marian Brown in their official capacities. We AFFIRM.
                                   I. Background
          Because this is an appeal from a Rule 12(b)(6) dismissal, the following
   are allegations from the operative complaint.
          Valerie Jackson is a transgender woman. She was assigned the sex of
   male at birth and had her gender legally changed to female prior to the events
   alleged in the instant case.
          On or about November 4, 2016, Jackson was arrested for unlawful
   possession of a weapon and taken to the Dallas County jail. During booking,
   an officer asked her standard intake questions and gave her a wristband
   identifying her gender as female. She was taken to an enclosed corner and
   ordered to lift her shirt and bra to expose her bare breasts, to which she
   complied. She was then escorted to a nurse.
          The nurse asked Jackson medical questions that led her to reveal that
   she was a transgender woman. The nurse left the paperwork the way it was
   filled out and concluded the medical assessment. When Jackson returned to
   the waiting area with the other female detainees, an officer asked her in front
   of the other detainees if she had “a sex change or something” and whether
   she “had everything done even down there.” She answered yes so that the
   humiliation would end.
          Jackson was taken to the same enclosed corner and instructed to pull
   down her pants and underwear. When she asked why, an officer stated: “We
   need to know if you’ve had a sex change or not. We need to see if you have a
   penis or vagina. We have to protect you. We can’t put you with men if you
   have a vagina.” Jackson said she was not going to pull down her pants, and




                                          2
Case: 20-10344      Document: 00515866902          Page: 3   Date Filed: 05/18/2021




                                    No. 20-10344


   the officer replied: “You are coming up in the system as male. It doesn’t
   matter what you do, it can never be changed.” Jackson stated again that she
   was not going to pull down her pants and that she should not have to prove
   anything to them if none of the other women had to prove anything. The
   officer continued: “Now our policy is we have to verify that you’ve had a sex
   change. If you have a penis, you’re going with the men. If you have a vagina,
   you’re going with the women.”
          Jackson continued to insist that she did not want to pull her pants
   down. An officer told her that if she refused, they would transfer her to
   Parkland Hospital where she would have to show her genitals, thus adding
   hours to her incarceration. An officer also said: “That’s our policy. You can
   talk to [Sheriff] Lupe Valdez about it when you get out.” The officer
   explained that the process could not move forward without Jackson revealing
   her genitals. Feeling she had no other choice, Jackson complied with the strip
   search.
          After the search, Jackson was eventually placed in her own cell. She
   was then taken in a line with male inmates to court, and when she returned
   to the jail, she was taken to the male locker room and instructed to strip down
   and shower because “it was something everyone had to do.” An officer
   intervened and took her to a holding cell, where Jackson received a new
   wristband that identified her gender as male. Jackson was moved multiple
   times while waiting for her paperwork to be processed, each time
   encountering new officers and inmates who misidentified her gender.
          After being released from custody, Jackson filed a formal complaint
   regarding her treatment in the Dallas County jail. On November 7, 2016,
   Captain Shelley Knight with the Dallas County Sheriff’s Office was
   contacted by a local newspaper regarding Jackson’s treatment. Knight
   informed the newspaper that there was an investigation on the incident and




                                          3
Case: 20-10344     Document: 00515866902           Page: 4   Date Filed: 05/18/2021




                                    No. 20-10344


   that the intake video from November 4, 2016, was pulled. She also informed
   the newspaper that she could see where some of the policy was misconstrued
   and other parts were not followed.
          On April 19, 2017, Jackson was arrested for the second time and taken
   to the Dallas County jail, where she was classified male and held with the
   male inmates. She asked the officers to contact Knight, who could explain
   that Jackson should be classified and placed with female inmates, but they
   refused. She was later forced to shower with male inmates.
          On June 15, 2018, Jackson was arrested for the third time and taken to
   the Dallas County jail, where she was again classified male and held with the
   male inmates. She was again forced to shower with male inmates.
          In November 2018, Jackson sued Dallas County, Texas; former
   Sheriff Lupe Valdez and current Sheriff Marian Brown in their official and
   individual capacities; and Officer Lizyamma Samuel, Officer Samuel Joseph,
   and Unknown Dallas County Employee III in their individual capacities
   under 42 U.S.C. § 1983 for violations of her Fourth, Fifth, and Fourteenth
   Amendment rights.
          In September 2019, the case was transferred to Judge Brantley Starr.
   Jackson moved for recusal under 28 U.S.C. §§ 144 and 455(a), arguing that
   Judge Starr held a bias against members of the LGBTQ community. The
   motion was denied. On motion, the district court later dismissed Dallas
   County and Valdez and Brown in their official capacities under Rule 12(b)(6).
   Jackson timely appealed.
                               II. Motion to Recuse
                              A. Standard of Review
          We review the denial of a motion to recuse for abuse of discretion.
   Patterson v. Mobil Oil Corp., 335 F.3d 476, 483 (5th Cir. 2003).




                                         4
Case: 20-10344       Document: 00515866902          Page: 5     Date Filed: 05/18/2021




                                     No. 20-10344


                                  B. Legal Analysis
          Jackson argues that the district court erred in denying her motion to
   recuse because of his personal bias against members of the LGBTQ
   community. Specifically, in an affidavit attached to the motion, Jackson
   averred that prior to his appointment to the federal bench, Judge Starr
   advocated against equal rights for members of the LGBTQ community as a
   Deputy Attorney General for the State of Texas by challenging federal
   guidance that directed schools to permit transgender students to use
   bathrooms that align with their gender identity; defending the right of county
   clerks to refuse to issue marriage licenses to same-sex couples; and testifying
   about state legislation that would protect adoption agencies that refuse to
   place children with same-sex couples. Further, Jackson stated that the judge
   “refused” to answer questions regarding the legal treatment of LGBTQ
   people during his judicial confirmation process, and that he supported the
   judicial nomination of Jeffrey Mateer, who, according to Jackson, allegedly
   said that “transgender children were part of “‘Satan’s plan.’”
          Section 144 aims exclusively at actual bias or prejudice. Patterson, 335
   F.3d at 483. It requires a judge to recuse if a party to the proceeding “makes
   and files a timely and sufficient affidavit that the judge before whom the
   matter is pending has a personal bias or prejudice either against him or in
   favor of any adverse party.” 28 U.S.C. § 144. The affidavit must “state the
   facts and the reasons for the belief that bias or prejudice exists” and “shall
   be accompanied by a certificate of counsel of record stating that it is made in
   good faith.” Id. The judge must pass on the sufficiency of the affidavit but
   may not pass on the truth of the affidavit’s allegations. Patterson, 335 F.3d at
   483. A legally sufficient affidavit must: (1) state material facts with
   particularity; (2) state facts that, if true, would convince a reasonable person
   that a bias exists; and (3) state facts that show the bias is personal, as opposed
   to judicial, in nature. Id.



                                           5
Case: 20-10344      Document: 00515866902           Page: 6    Date Filed: 05/18/2021




                                     No. 20-10344


          Section 455(a) deals not only with actual bias and other forms of
   partiality, but also with the appearance of partiality. It requires a judge to
   “disqualify himself in any proceeding in which his impartiality might
   reasonably be questioned.” 28 U.S.C. § 455(a). A party seeking such
   disqualification “must show that, if a reasonable man knew of all the
   circumstances, he would harbor doubts about the judge’s impartiality.”
   Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994)
   (internal quotation marks and citations omitted). The objective standard
   relies on the “well-informed, thoughtful and objective observer, rather than
   the hypersensitive, cynical, and suspicious person.” Andrade v. Chojnacki,
   338 F.3d 448, 455 (5th Cir. 2003) (internal quotation marks and citation
   omitted). “The review of a recusal order under § 455(a) is ‘extremely fact
   intensive and fact bound,’ thus a close recitation of the factual basis for the
   [party’s] recusal motion is necessary.” Republic of Panama v. Am. Tobacco Co.,
   217 F.3d 343, 346 (5th Cir. 2000) (citation omitted).
          We agree with Jackson that the district court improperly addressed
   the truth of her affidavit under section 144. In reviewing a section 144 motion,
   the district court must only pass on the sufficiency of the affidavit and not its
   truth. Patterson, 335 F.3d at 483. The district court, however, expressly
   addressed the truth of Jackson’s affidavit—claiming, inter alia, that Jackson
   “misconstrues the positions that this judge advocated on behalf of his
   client.” It then evaluated, contested, and corrected each section of Jackson’s
   affidavit. Instead, the district court should have stopped with this statement:
   “Instead of demonstrating personal bias, Jackson’s allegations are merely
   against the positions Texas advanced in litigation and state ‘no specific facts
   that would suggest that this judge would be anything but impartial in deciding
   the case before him.’”
          We nevertheless conclude that the district court properly denied the
   recusal motion under both statutory provisions. Jackson did not state facts in



                                          6
Case: 20-10344      Document: 00515866902          Page: 7    Date Filed: 05/18/2021




                                    No. 20-10344


   her affidavit showing that the judge harbored an actual bias against Jackson
   under section 144 nor did she demonstrate that the judge’s impartiality might
   reasonably be questioned under section 455(a). Jackson cited to examples of
   the judge’s past legal advocacy in the course and scope of his employment
   for the State of Texas, during which the judge made statements reflecting
   solely the legal positions of his client, not his personal views. A lawyer often
   takes legal positions on behalf of his client that he may or may not personally
   agree with, and the statements made by the district judge when he was a
   Deputy Attorney General only involved pertinent legal issues; that is, they
   were interpretations of statutes, caselaw, and administrative rules and
   reflected no personal animus against LGBTQ people.
          If the instant case involved the judge’s former employer or the same
   exact issue, recusal could be warranted. See 28 U.S.C. § 455(b)(3) (requiring
   recusal where a judge previously served in governmental employment and
   expressed an opinion concerning the merits of the particular case in
   controversy); Panama, 217 F.3d at 347 (holding that the judge’s name listed
   on motion to file an amicus brief asserting allegations against tobacco
   companies similar to the ones made in the instant case against the defendant
   tobacco company may lead a reasonable person to doubt his impartiality). But
   the district judge’s prior participation in high-profile cases involving a group
   of people with which Jackson identifies, without more, is insufficient to
   support a finding of actual bias or an appearance of bias. See Higganbotham v.
   Oklahoma ex rel. Okla. Transp. Comm’n, 328 F.3d 638, 645 (10th Cir. 2003)
   (“It is, of course, an inescapable part of our system of government that judges
   are drawn primarily from lawyers who have participated in public and
   political affairs.”) (internal quotation marks and citation omitted).
          Additionally, the affidavit and exhibits submitted by Jackson indicate
   that the district judge answered, during the judicial confirmation process,
   that he would set aside his personal beliefs and apply binding precedent when



                                          7
Case: 20-10344      Document: 00515866902           Page: 8    Date Filed: 05/18/2021




                                     No. 20-10344


   asked about the legal treatment of LGBTQ individuals. His answers support
   the conclusion that he is committed to applying the law accordingly. Lastly,
   a judge’s previous support for another judicial nominee does not amount to
   a support of that nominee’s statements or beliefs. We cannot say that the
   district judge’s decision not to recuse himself pursuant to 28 U.S.C. §§ 144
   and 455(a) was an abuse of discretion.
                              III. Motion to Dismiss
                              A. Standard of Review
          We review de novo a motion to dismiss for failure to state a claim under
   Rule 12(b)(6). Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 305 (5th Cir.
   2020). “The court accepts all well-pleaded facts as true, viewing them in the
   light most favorable to the plaintiff.” Id. (citation omitted). A plaintiff must
   plead specific facts, not merely conclusory allegations to state a claim for
   relief that is facially plausible. Id. “A claim has facial plausibility when the
   plaintiff pleads factual content that allows the court to draw the reasonable
   inference that the defendant is liable for the misconduct alleged.” Id.
   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “The factual allegations
   need not be detailed, but they must be enough to raise a right to relief above
   the speculative level, assuming all the allegations are true.” Id. (citing Bell
   Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)).
                                 B. Legal Analysis
          On appeal, Jackson argues that the district court erred in dismissing
   her § 1983 claims of municipal liability against Dallas County and Sheriffs
   Valdez and Brown in their official capacities.
          To prevail against a municipality like Dallas County, a plaintiff must
   prove three elements: (1) Dallas County had a policy or custom, of which (2)
   a Dallas County policymaker can be charged with actual or constructive




                                          8
Case: 20-10344      Document: 00515866902          Page: 9    Date Filed: 05/18/2021




                                    No. 20-10344


   knowledge, and (3) a constitutional violation whose “moving force” is the
   policy or custom. World Wide Street Preachers Fellowship v. Town of Columbia,
   591 F.3d 747, 753 (5th Cir. 2009); see also Monell v. Dep’t of Soc. Servs., 436
   U.S. 658, 694 (1978). To state a cognizable failure-to-train claim, a plaintiff
   must plead facts plausibly demonstrating that: (1) the municipality’s training
   procedures were inadequate; (2) the municipality was deliberately indifferent
   in adopting its training policy; and (3) the inadequate training policy directly
   caused the constitutional violations in question. World Wide, 591 F.3d at 756.
          Jackson articulates two theories of municipal liability: (1) a policy of
   strip searching transgender detainees for the sole purpose of determining the
   detainee’s gender and classifying them solely on their biological sex, and (2)
   the failure to train and supervise employees to follow official policy
   prohibiting strip searches and the classification of transgender inmates solely
   on their sex assigned at birth. We address each theory in turn.
                                      i. Policy
          A policy may be evidenced by “[a] policy statement, ordinance,
   regulation or decision that is officially adopted and promulgated by the
   municipality's lawmaking officers or by an official to whom the lawmakers
   have delegated policy-making authority;” or “a persistent, widespread
   practice of City officials or employees, which, although not authorized by
   officially adopted and promulgated policy, is so common and well-settled as
   to constitute a custom that fairly represents municipal policy.” Pineda v. City
   of Houston, 291 F.3d 325, 328 (5th Cir. 2002) (quoting Webster v. City of
   Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc)). “A customary policy
   consists of actions that have occurred for so long and with such frequency
   that the course of conduct demonstrates the governing body’s knowledge and
   acceptance of the disputed conduct.” Zarnow v. City of Wichita Falls, 614
   F.3d 161, 169 (5th Cir. 2010). To plausibly plead a practice “so persistent and




                                          9
Case: 20-10344     Document: 00515866902           Page: 10    Date Filed: 05/18/2021




                                    No. 20-10344


   widespread as to practically have the force of law,” a plaintiff must do more
   than describe the incident that gave rise to his injury. Peña v. City of Rio
   Grande, 879 F.3d 613, 622 (5th Cir. 2018) (quoting Connick v. Thompson, 563
   U.S. 51, 61 (2011)). A pattern requires similarity and specificity, as well as
   “sufficiently numerous prior incidents” as opposed to “isolated instances.”
   Peterson v. City of Fort Worth, 588 F.3d 838, 851 (5th Cir. 2009) (quoting
   McConney v. City of Houston, 863 F.2d 1180, 1184 (5th Cir. 1989)).
   “[O]ccasional acts of untrained policemen are not otherwise attributed to
   city policy or custom.” Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th
   Cir. 1984).
          Jackson alleged that she was forced to be examined in 2016 and was
   misclassified in 2016, 2017, and 2018; and that Dallas County officers forced
   another transgender female detainee named C.W. “to undress, spread her
   buttocks, show the bottom of her feet and then put on male jail attire” in
   2013. Jackson also alleged that the officers stated to her: “Now our policy is
   we have to verify that you’ve had a sex change. If you have a penis, you’re
   going with the men. If you have a vagina, you’re going with the women,” and
   “That’s our policy. You can talk to Lupe Valdez about it when you get out.”
          We recognize that Jackson is without the benefit of discovery, and that
   we have no rigid rule regarding numerosity to prove a widespread pattern of
   unconstitutional acts. Though it is a close call, for a Rule 12(b)(6) dismissal,
   we cannot conclude that allegations of two incidents of strip searches and
   four incidents of sex-based classifications of two transgender people in a span
   of five years support the reasonable inference that a practice of strip searches
   and classifications of transgender detainees solely on their biological sex is
   “so persistent and widespread as to practically have the force of law.”
   Connick, 563 U.S. at 61; see Prince v. Curry, 423 F. App’x 447, 451 (5th Cir.
   2011) (affirming dismissal of municipal liability claims where the alleged
   “existence of only one or, at most, two other similarly situated defendants”



                                         10
Case: 20-10344     Document: 00515866902           Page: 11    Date Filed: 05/18/2021




                                    No. 20-10344


   or “of one or two prior incidents” do not “plausibly suggest that [defendant
   county] has a policy or custom of unconstitutionally subjecting sex offenders
   to enhanced sentences”). Such isolated violations “are not the persistent,
   often repeated, constant violations that constitute custom and policy.”
   Bennett, 729 F.2d at 768 n.3. We conclude that the district court properly
   dismissed Jackson’s municipal liability claim based upon her “policy”
   theory.
                        ii. Failure to Train or Supervise
          When a municipal entity enacts a facially valid policy but fails to train
   its employees to implement it in a constitutional manner, that failure
   constitutes “official policy” that can support municipal liability if it
   “amounts to deliberate indifference.” Littell v. Houston Indep. Sch. Dist., 894
   F.3d 616, 624 (5th Cir. 2018) (quoting City of Canton v. Harris, 489 U.S. 378,
   388 (1989)). “‘Deliberate indifference’ is a stringent standard of fault,
   requiring proof that a municipal actor disregarded a known or obvious
   consequence of his action.” Connick, 563 U.S. at 61 (quoting Bd. of Cty.
   Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 410 (1997)). Thus, when a
   municipality’s policymakers are on actual or constructive notice that a
   particular omission in their training program causes municipal employees to
   violate citizens’ constitutional rights, the municipality may be deemed
   deliberately indifferent if the policymakers choose to retain that program. Id.
          Deliberate indifference may be proven in one of two ways. Littell, 894
   F.3d at 624. First, “municipal employees will violate constitutional rights ‘so
   often’ that the factfinder can infer from the pattern of violations that ‘the
   need for further training must have been plainly obvious to the . . .
   policymakers.’” Id. (quoting Canton, 489 U.S. at 390 n.10) (alteration in
   original). This proof-by-pattern method is “ordinarily necessary.” Id.
   (quoting Brown, 520 U.S. at 409). Absent proof of pattern, deliberate




                                         11
Case: 20-10344      Document: 00515866902           Page: 12    Date Filed: 05/18/2021




                                     No. 20-10344


   indifference can still be inferred in a limited set of cases, where “evidence of
   a single violation of federal rights, accompanied by a showing that a
   municipality has failed to train its employees to handle recurring situations
   presenting an obvious potential for such a violation, [can] trigger municipal
   liability.” Brown, 520 U.S. at 409 (citing Canton, 489 U.S. at 390). This
   “single-incident” exception applies when “the risk of constitutional
   violations was or should have been an ‘obvious’ or ‘highly predictable
   consequence’ of the alleged training inadequacy.” Littell, 894 F.3d at 624
   (quoting Brown, 520 U.S. at 409).
          Jackson attempts to establish deliberate indifference under the
   “pattern” theory, so we do not address the “single-incident” exception. See
   Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 653 (5th Cir. 2004)
   (“Issues not raised or inadequately briefed on appeal are waived.”). Again, it
   cannot be said that Jackson sufficiently pleaded facts that Dallas County
   employees conducted strip searches and classified transgender detainees
   solely on the basis of biological sex “so often” as to give rise to a pattern. And
   without such a pattern, the need for training could not have been “plainly
   obvious” to Dallas County or its policymakers. Accordingly, the district
   court did not err in dismissing Jackson’s municipal liability claim based on its
   purported failure to supervise or train.
                                   IV. Conclusion
          For the foregoing reasons, we AFFIRM the denial of the motion to
   recuse and the dismissal of Dallas County and Valdez and Brown in their
   official capacities.




                                          12
Case: 20-10344     Document: 00515866902           Page: 13    Date Filed: 05/18/2021




                                    No. 20-10344


   Leslie H. Southwick, Circuit Judge, dissenting in part.
          I agree with the majority’s holding and reasoning on the question of
   recusal. On the merits, my only disagreement is that we should not affirm
   dismissal of the municipal-policy claim. I will explain.
          To begin, a point about an issue that neither of today’s opinions
   resolves. There was no district court ruling for us to review on whether a
   municipal policy mandating the jail intake procedures described in the
   complaint would violate the plaintiff’s constitutional rights. Jackson argued
   that the policy violated her Fourth Amendment rights against unreasonable
   searches and seizures as well as her substantive-due-process and equal-
   protection rights. Dallas County did not brief the constitutionality of any
   policy but, like the district court, focused instead on the failure to allege a
   policy. Searches of inmates must be conducted in a reasonable manner, see,
   e.g., Bell v. Wolfish, 441 U.S. 520, 560 (1979), but the law on Jackson’s due-
   process and equal-protection claims is less settled. Jackson relies on cases
   about abortion and conscience-shocking actions by officials for support. E.g.,
   Planned Parenthood of S.E. Penn. v. Casey, 505 U.S. 833 (1992); Cnty. of
   Sacramento v. Lewis, 523 U.S. 833 (1998). She also cites to regulations under
   the Prison Rape Elimination Act that prohibit physical examinations of
   transgender inmates for the purpose of determining genital status. 28 C.F.R.
   § 115.15(e).   I will explain my conclusion that the complaint sufficiently
   asserts the existence of a municipal policy, but I would remand for the district
   court to determine initially whether the policy violates Jackson’s
   constitutional rights. I assert no opinion on that question today.
          This appeal comes from the grant of a motion to dismiss for failure to
   state a claim. Fed. R. Civ. P. 12(b)(6). Though in part repeating what
   the majority opinion already has accurately stated, I discuss the pleading
   standard that is required to survive a motion to dismiss. We use the same




                                          13
Case: 20-10344     Document: 00515866902            Page: 14    Date Filed: 05/18/2021




                                     No. 20-10344


   words for the pleading standard, but I interpret their application differently
   than does the majority.
          We give de novo review to motions to dismiss for failure to state a
   claim. Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 305 (5th Cir. 2020).
   That means we accept the plaintiff’s plausibly pled facts as true and view
   them in the light most favorable to her. Id. The complaint does not need to
   provide “detailed factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S.
   544, 555 (2007). Factual allegations are assumed to be true “even if doubtful
   in fact”; still, they must be enough to raise a right to relief above the
   “speculative level.” Id. The facts must state a claim “that is plausible on its
   face,” but need not rise to the level of being probable. Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial
   plausibility when the plaintiff pleads factual content that allows the court to
   draw the reasonable inference that the defendant is liable for the misconduct
   alleged.” Id. Even where “recovery seems ‘very remote and unlikely,’” a
   complaint may survive a motion to dismiss. Innova Hosp. San Antonio, Ltd.
   P’ship v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th Cir. 2018)
   (quoting Twombly, 550 U.S. at 555–56).
          As the majority in this appeal states, a Monell claim requires proof of
   (1) a policymaker, (2) an official policy, (3) and “a violation of constitutional
   rights whose ‘moving force’ is the policy or custom.” Piotrowski v. City of
   Hous., 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell v. Dep’t of Soc. Servs.,
   436 U.S. 658, 694–95 (1978)). There are two ways to prove a policy. One is
   to show that a policy has been “formally announced by an official
   policymaker.” Zarnow v. City of Wichita Falls, 614 F.3d 161, 168 (5th Cir.
   2010). The other is to prove “[a] persistent, widespread practice of [county]
   officials or employees, which, although not authorized by officially adopted
   and promulgated policy, is so common and well settled as to constitute a




                                          14
Case: 20-10344      Document: 00515866902            Page: 15     Date Filed: 05/18/2021




                                      No. 20-10344


   custom that fairly represents municipal policy.” Webster v. City of Hous., 735
   F.2d 838, 841 (5th Cir. 1984) (en banc).
          The majority concludes that Jackson has failed to allege enough
   incidents to prove a policy through the existence of a custom. In my
   understanding, a plaintiff is not required pre-discovery to distinguish
   between a formal policy and a custom. The evidence creating a plausible
   claim of a policy before a suit is filed may not create clarity about the form in
   which the policy is expressed. We know that a complaint’s assertion of a
   customary policy can take the form of claiming a pattern of unconstitutional
   conduct by municipal actors or claiming a policymaker’s single
   unconstitutional action. Zarnow, 614 F.3d at 169. Thus, even if no relevant,
   formal policy exists, a plaintiff may offer evidence “demonstrat[ing] the
   governing body’s knowledge and acceptance of the disputed conduct.” Id.
   Municipal liability “attaches where — and only where — a deliberate choice
   to follow a course of action is made from among various alternatives by the
   official . . . responsible for establishing final policy with respect to the subject
   matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986).
   An “‘official policy’ often refers to formal rules or understandings — often
   but not always committed to writing.” Id. at 480.
          In my view of the complaint, Jackson has sufficiently pled a policy that
   may ultimately be proven under either theory. Some of the details are as
   follows. The complaint alleges that during intake at the jail, Jackson was
   given a wristband identifying her as a woman. She then was strip searched
   for the purpose of determining her genitalia to assure proper placement. To
   support her allegation that this was county policy, she alleges that a Dallas
   County employee, while instructing her to pull down her pants, stated:
   “[O]ur policy is we have to verify that you’ve had a sex change. If you have
   a penis you’re going with the men. If you have a vagina you’re going with the
   women.” Further: “[T]hat’s our policy. You can talk to [Sheriff] Lupe



                                           15
Case: 20-10344       Document: 00515866902           Page: 16   Date Filed: 05/18/2021




                                      No. 20-10344


   Valdez about it when you get out.” That same officer told her, “It’s not
   uncommon for men that look like women to be sitting in the men’s section
   and vice versa. You’ll probably see some like you over there. You aren’t the
   first and you won’t be the last.” After the search, she was placed with the
   men. An officer told her, “[Y]ou’re going with the men because that’s what
   you are. You’re a man.”
            Jackson’s complaint sufficiently alleged a policy that existed in some
   form, as yet unknown. Counsel for Jackson restated the point in oral
   argument before this court:
            You can show a policy either by a written policy or you can
            show it by a custom and practice, and here we have an actual
            statement from the individuals who were tasked with enforcing
            this practice, this custom, and this unwritten policy, and
            actually attributing it to the policymaker, Lupe Valdez, who
            was the Dallas Sheriff. So, this is not simply a situation where
            we need to show a pattern of abuse, we actually have a
            statement of the policy that genital searches were required to
            determine the biological sex of detainees.
            Dallas County employees told Jackson that they had a policy. She
   must plead facts that plausibly allege that the policy existed. Jackson did.
   After discovery, her allegations about the policy her jailers were referencing
   may become clearer, or, instead, discovery may reveal there is no policy in
   any form.
            It is too early at this stage to conclude that she cannot show a policy
   simply because she has not yet discovered enough incidents. Jackson’s
   complaint alleged four instances of placing transgender detainees based on
   their anatomy and two strip searches for determining physical sex
   characteristics. As the majority correctly states, “we have no rigid rule
   regarding numerosity to prove a widespread pattern of unconstitutional
   acts.”    The complaint also quotes jail personnel as saying, “It’s not




                                           16
Case: 20-10344     Document: 00515866902           Page: 17   Date Filed: 05/18/2021




                                    No. 20-10344


   uncommon for men that look like women to be sitting in the men’s section
   and vice versa. You’ll probably see some like you over there. You aren’t the
   first and you won’t be the last,” implying that Jackson was part of a larger
   and continuing collection of people subjected to this treatment. In other
   words, the quoted statement supports that the way Jackson was treated was
   the norm rather than the exception.
          In my view, Jackson has plausibly pled facts which, if true, support the
   existence of a county policy. See Iqbal, 556 U.S. at 678. Whether it exists as
   an official policy “formally announced by an official policymaker,” see
   Zarnow, 614 F.3d at 168, or a persistent, widespread custom “so common
   and well settled as to constitute a custom that fairly represents municipal
   policy,” see Webster, 735 F.2d at 841, is irrelevant at this stage. I would not
   charge Jackson with knowing what form the policy takes until she has had a
   chance to discover it. Respectfully, I dissent.




                                         17